DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 7/30/2021. Claims 1-15 are pending.
Claim Objections
The following claim(s) are objected to for formality issues:
Claim 1 ends with “the set of customizable display.”, but should read “the set of customizable display characteristics”.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 101
The 101 non-statutory rejections of the claims have been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1).

Regarding claim 1, Hsu discloses: a system (fig.1, 0023-29) comprising:
a memory (fig.1:107);
a controller, communicatively coupled to the non-volatile memory and inclusive to a monitor independent of a host computer system (fig.1:103: controller connected to memory 107 and to host computer 200) to:
receive a video stream, originating from the host computer wherein the video stream has a resolution (fig.4A, 0031: a video game video stream is received from the host computer and displayed at a certain resolution);
receive a set of customizable display characteristics corresponding to an onscreen display timer (0029: adjustment of color; 0033: position);
receive a set of customizable non-display characteristics corresponding to an onscreen display timer, wherein the set of customizable non-display characteristics comprises time-based values (fig.2C: B1-B5: length of timer; 0033: countdown or countdown timer);
compose the onscreen display timer based on the set of customizable display characteristics and the set of customizable non-display characteristics (fig.3:303, 0032, 0034: display of timer based on the various selected characteristics);
store the onscreen display timer in the memory (0028);
start the onscreen display timer based at least in part on the set of customizable non-display characteristics (fig.3:303, 0032-34: display and execution of timer based on selected non-display characteristics); and
render the onscreen display timer on a display within the monitor, wherein the rendering comprises updating the onscreen display timer based on the set of customizable display (fig.3:303, 0032-34: display and execution of timer based on selected non-display characteristics).
Hsu does not disclose: wherein the memory is non-volatile memory, scaling the onscreen display timer based on the resolution.
Lin discloses: wherein the memory is non-volatile memory (0025: various forms of non-volatile memory), scaling the onscreen display timer based on the resolution (figs.3-4, 0031-33: OSD elements are scaled based on a scaling factor based on a display resolution of a streamed content in order to preserve size).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu by incorporating the memory and scaling techniques of Lin. Both concern the art of OSD on independent displays, and the incorporation would have, according to Lin, improved the visual appearance of the OSD by preventing changes in actual size when resolution switches (0031); allowed for use of popular memory technologies to store settings data.

Regarding claim 6, Hsu discloses: a method (fig.1, 0023-29) comprising:
receiving a video stream, originating from the host computer wherein the video stream has a resolution (fig.4A, 0031: a video game video stream is received from the host computer and displayed at a certain resolution);
receiving a set of customizable display characteristics corresponding to an onscreen display timer (0029: adjustment of color; 0033: position);
receiving a set of customizable non-display characteristics corresponding to an onscreen display timer, wherein the set of customizable non-display characteristics comprises time-based values (fig.2C: B1-B5: length of timer; 0033: countdown or countdown timer);
composing the onscreen display timer by a controller inclusive to a monitor independent of the host computer system (fig.1:103: controller connected to memory 107 and to host computer 200) based on the set of customizable display characteristics and the set of customizable non-display characteristics (fig.3:303, 0032, 0034: display of timer based on the various selected characteristics);
starting the onscreen display timer based at least in part on the set of customizable non-display characteristics (fig.3:303, 0032-34: display and execution of timer based on selected non-display characteristics); and
rendering the onscreen display timer on a display within the monitor, wherein the rendering comprises updating a visual representation of the onscreen display timer based on the set of customizable display (fig.3:303, 0032-34: display and execution of timer based on selected non-display characteristics) and a content corresponding to the set of customizable non-display characteristics (fig.3:303, 0032, 0034: rendering the timer based on the chosen color, position);
updating on the onscreen display timer on the display, responsive to an indication corresponding to the set of customizable non-display characteristics (fig.3:303, 0032, 0034: updating a running timer or updating a time based on newly selected timer length, count-up or countdown, etc.)
Hsu does not disclose: wherein the memory is non-volatile memory, scaling the onscreen display timer based on the resolution.
Lin discloses: wherein the memory is non-volatile memory (0025: various forms of non-volatile memory), scaling the onscreen display timer based on the resolution (figs.3-4, 0031-33: OSD elements are scaled based on a scaling factor based on a display resolution of a streamed content in order to preserve size).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu by incorporating the memory and scaling techniques of Lin. Both concern the art of OSD on independent displays, and the incorporation would have, according to Lin, improved the visual appearance of the OSD by preventing changes in actual size when resolution switches (0031); allowed for use of popular memory technologies to store settings data.

Claim(s) 2-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1) in view of Moore (US 20080253457 A1).

Regarding claim 2, Hsu modified by Lin discloses the method of claim 1, as described above. Hsu further discloses: wherein the customizable display characteristics comprise a color value (0029), a location (0033).
Hsu does modified by Lin not discloses: wherein the customizable display characteristics comprise an alpha channel value.
Moore discloses: wherein the OSD configuration includes an alpha channel (0029).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu modified by Lin by incorporating the alpha channel configuration of Moore. Both concern the art of OSDs, and the incorporation would have, according to Moore, improved the visual appearance of the OSD by allowing for different levels of transparency effects.

Regarding claim 3, Hsu modified by Lin discloses the method of claim 2, as described above. Hsu further discloses: wherein the set of customizable non-display characteristics comprise timer information (fig.2C:B1-B5, 0033: countdown or count-up).

Regarding claim 4, Hsu modified by Lin discloses the method of claim 3, as described above. Hsu further discloses: wherein the timer information comprises a countdown timer and a speedrun timer (0033: countdown timer, count-up timer constitutes a speedrun timer).

Claim(s) 7-9 recite limitations analogous to the above claims and are hence rejected under the same rationale.

Claim(s) 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1) in view of SmallAnt ("How to Set Up a Speedrun Timer (LiveSplit Tutorial)", published 11/14/2018).


    PNG
    media_image1.png
    386
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    433
    media_image2.png
    Greyscale

Fig.6-7 (SmallAnt): 10:30: text inputs for custom comparisons or importing custom comparisons from file; 7:05: Customizing interface colors

    PNG
    media_image3.png
    137
    244
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    132
    279
    media_image4.png
    Greyscale

Fig.8 (SmallAnt): 9:35, 9:43: Personal Best countdown timer
Regarding claim 5, Hsu modified by Lin discloses the method of claim 1, as described above. Hsu further does not disclose: wherein the customizable non-display characteristics comprise an indication wherein the indication remains non-rendered until the onscreen display timer stops.
SmallAnt discloses: wherein the customizable non-display characteristics comprise an indication wherein the indication remains non-rendered until the onscreen display timer stops (SmallAnt fig.8 shows coloration applied to an onscreen timer after the countdown comparison timer stops, hence, the display of a custom indication (red, green, etc.) that remains un-rendered until after the split is complete and the countdown timer stops, these customization indications being based on the non-display characteristics of the comparison split time values).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu modified by Lin by incorporating the timer stopping display technique of SmallAnt. Both concern the art of video game timer displays, and the incorporation would have improved the visual appearance of the OSD by allowing immediately recognizable visual indication of timer target values during a video gaming session.

Claim(s) 10 recite limitations analogous to the above claims and are hence rejected under the same rationale.

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1) in view of Murayama (US 20120257173 A1).

Claim 11 recites a device substantially analogous to the method of claim 6 and hence is rejected under the same rationale. However, Hsu does not discloses: wherein the memory is non-transitory; wherein the controller comprises a scalar and rasterizer.
Lin discloses: wherein the memory is non-transitory memory (0025: various forms of non-volatile memory), wherein the controller comprises a scalar (figs.3-4, 0031-33: OSD elements are scaled based on a scaling factor based on a display resolution of a streamed content in order to preserve size).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu by incorporating the memory and scaling techniques of Lin. Both concern the art of OSD on independent displays, and the incorporation would have, according to Lin, improved the visual appearance of the OSD by preventing changes in actual size when resolution switches (0031); allowed for use of popular memory technologies to store settings data.
Hsu modified by Lin does not disclose: wherein the controller comprises a rasterizer.
Murayama discloses: using a rasterizer to generate an OSD (0064-65).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Hsu modified by Lin by incorporating the rasterizing techniques of Murayama. Both concern the art of OSDs, and the incorporation would have, according to Murayama, improved ease of generation of OSDs by allowing rasterizing via a vector or other graphics command, i.e., so as to simplify scaling operations (0064).

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1) in view of Murayama (US 20120257173 A1) in view of Moore (US 20080253457 A1).

Claim(s) 12-14 recite limitations analogous to the above claims 7-9 and are hence rejected under the same rationale.

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20140143668 A1) in view of Lin (US 20150302552 A1) in view of Murayama (US 20120257173 A1) in view of SmallAnt ("How to Set Up a Speedrun Timer (LiveSplit Tutorial)", published 11/14/2018).

Claim(s) 15 recite limitations analogous to the above claims 10 and are hence rejected under the same rationale.	

Response to Arguments
In the remarks, the following arguments were made: Applicant argues that the art of record does not disclose the newly added limitations directed to the monitor being independent of a host computer system. Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (US 20120154530 A1) discloses a OSD display technique with blending and scaling effects, see 0034, 0054.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143